March 13, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                        AVELO MORTGAGE, LLC, Appellant

NO. 14-11-00463-CV                       V.

                          INFINITY CAPITAL, LLC, Appellee
                               ____________________



      This cause, an appeal from the judgment in favor of appellee, Infinity Capital,
LLC, signed April 13, 2010, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, Avelo Mortgage, LLC, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.